PER CURIAM:
11 Denied. Relator shows no error in the District Court’s refusal to reconsider his motion to withdraw his guilty plea because a district court may not “reconsider” a post-conviction application on which it has earlier ruled. See La.C.Cr.P. art. 930.6 cmt. (“An application for supervisory writs is the petitioner’s sole method of seeking review of the trial court’s disposition of an application for post conviction relief.”); see generally State v. Ford, 96-2919 (La. 5/30/97), 694 So.2d 917; see also State v. Clayton, 96-1658 (La. 2/7/97), 687 So.2d 996; State ex rel. Lewis v. Cr.D.C., 571 So.2d 659 (La. 1990) (“There are no provisions for the trial court’s reconsideration of its judgment on an application for post conviction relief in the Code of Criminal Procedure.”). Moreover, relator’s successive pleading was not timely filed in the District Court, and he fails to carry his burden to show that an exception applies. La.C.Cr.P. art. 930.8; State ex rel. Glover v. State, 93-2330 (La. 9/5/95), 660 So.2d 1189. We attach hereto and make a part hereof the District Court’s ruling declining to consider the filing.
Relator has now fully litigated his application for post-conviction relief in state court. Similar to federal habeas relief, see 28 U.S.C. § 2244, Louisiana post-|2conviction procedure envisions the filing of a second or successive application only under the narrow circumstances provided in La.C.Cr.P. art. 930.4 and within the limitations period as set out in La.C.Cr.P. art. 930.8. Notably, the Legislature in 2013 La. Acts 251 amended that article to make the procedural bars against successive filings mandatory. Relator’s claims have now been fully litigated in accord with La.C.Cr,P. art. 930.6, and this denial is final. Hereafter, unless he can show that one of the narrow exceptions authorizing the filing of a successive application applies, relator has exhausted his right to state collateral review. The District Court is ordered to record a minute entry consistent with this per curiam.
*377Attachment
[[Image here]]